Order, Supreme Court, New York County (Joan Madden, J.), entered on or about January 20, *4161998, which granted defendant’s motion for summary judgment dismissing the complaint on the ground that plaintiff had not suffered “serious injury” as defined in Insurance Law § 5102 (d), unanimously affirmed, without costs. .
Plaintiff’s conclusory allegations of disability in the period following his accident were not sufficient to establish a prima facie case of “serious injury” within the meaning of the statute (see, Licari v Elliot, 57 NY2d 230, 238-239). This deficiency was not remedied by plaintiff’s physician’s affidavit, premised upon little more than plaintiff’s subjective complaints (see, Velez v Cohan, 203 AD2d 156). Affidavits such as those submitted in opposition to the instant motion, relying entirely upon conclusory assertions tailored to meet statutory requirements, are plainly insufficient to sustain an action for which the “serious injury” threshold must be met (see, Lopez v Senatore, 65 NY2d 1017, 1019). Concur — Ellerin, P. J., Sullivan, Lerner and Rubin, JJ.